Citation Nr: 1703624	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals a right clavicle fracture.

2.  Entitlement to service connection for bicipital tendonitis.

3.  Entitlement to service connection for residuals of a right second or fourth finger fracture.

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 2006 to November 2009, including a year in Iraq during which he was in combat.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This claim was previously before the Board in March 2015, at which time the Board remanded it for additional development.  Additional development is needed on the issue of a low back disability before the claim can be decided on the merits.

The issues of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record does not show residuals of a right clavicle fracture.

2.  Bilateral bicipital tendonitis was not incurred in active service and is not otherwise the result of a disease or injury incurred in active service.

3.  The record does not show residuals of a right second or fourth finger fracture.

4.  The record does not show a left wrist disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right clavicle fracture have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for bicipital tendonitis have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for residuals of a right second or fourth finger fracture have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for left wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  The Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in July 2010.  The Board noted in the March 2015 remand that the examiner's opinion was insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran was scheduled for another examination in August 2015 for which he did not appear.  The record does not show and the Veteran has not stated that he had good cause for missing the examination.  Therefore, the claim will be considered based on the evidence of record.  See 38 C.F.R. § 3.655 (2016).

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required for the evidence to be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2016), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1) (2016); 81 Fed. Reg. 71382 (Oct. 17, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.   

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 (2014); 38 C.F.R. § 3.117 (2016), unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317 (a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes joint pain as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317 (a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  See 38 C.F.R. § 3.317(b).

For purposes of section 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  See 38 C.F.R. § 3.317(a)(4).

The STRs show that in May 2007 the Veteran complained of left wrist pain after falling three days before and was diagnosed with a wrist strain.  X-rays of the wrist did not show any bony abnormality, foreign bodies, or abnormal soft tissue calcifications.  X-rays from August 2007 show a right ring finger fracture, and later the STRs note a phalanx fracture of the second right finger in the list of diagnoses.  In May 2009 the Veteran fractured his right clavicle.  July 2009 x-rays showed that the fracture was healing and that the Veteran had bicipital tendonitis.  There was also mid-back pain and tenderness of the clavicle with firm pressure.

At December 2009 VA treatment the Veteran complained of right shoulder pain.  He declined physical therapy and was instructed in exercise techniques. 

The Veteran had a VA examination in July 2010.  The examination report states that the Veteran reported falling off of a truck during service, injuring his clavicle, and shoulders.  He said that he did not seek treatment for the clavicle and that he was diagnosed with bicipital tendonitis.  X-rays showed that the osseous structures of the right shoulder, right clavicle, right hand, and left wrist were normal.  The examiner diagnosed the Veteran with bicapital tendonitis, resolved, a right clavicle strain that resolved with no functional deficit, a right strain of the second finger that resolved with no functional deficit, and a left wrist strain that resolved with no functional deficit.  The examiner noted that examinations of the left wrist and shoulders were normal and that a review of the claims folder does not show that left wrist or bilateral shoulder discomfort were chronic conditions during service.  In addition, there was no documentation in the claims folder that would substantiate that the right second finger discomfort was an acute or chronic condition during service, the Veteran was not discharged medically, and x-rays were normal.  The examiner also wrote that there was no documentation in the claims folder that there was an acute or chronic condition related to the right clavicle during service.

Probative value cannot be given to the VA examiner's opinions regarding etiology because they are based on there not being acute conditions related to the clavicle or right hand finger.  The STRs contain x-rays showing fractures of the finger in August 2007 and clavicle in May 2009.  The examiner wrote that there was no chronic shoulder condition during service despite the diagnosis of bilateral bicapital tendonitis in August 2009.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  However, probative value can be given to the current diagnoses, or lack thereof, by the VA examiner related to the right hand fingers, left wrist, bicapital tendonitis, and right clavicle because they were supported by the examination and x-rays.  Since the Veteran did not appear for a new VA examination in August 2015 without good cause being shown and since these issues can be decided without the Board making its own medical determinations, these issues will be decided based on the evidence of record.  See 38 C.F.R. § 3.655; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

At November 2010 VA treatment the Veteran complained of ongoing shoulder pain.  The Veteran reported shoulder pain at February 2012 VA treatment that he rated as two to three in severity with stiffness on a daily basis.

To the extent that the Veteran complains of muscle and joint pain, pain itself is not a disability for VA purposes.  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the complaints of muscle and joint pain can be attributed, there is no basis to find a disorder for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The record does not show that the Veteran has been diagnosed with disabilities related to the left wrist, right hand second or fourth fingers, and clavicle or bilateral bicipital tendonitis since he filed his claim. 

Although signs or symptoms of an undiagnosed illness under 38 C.F.R. § 3.317(b) includes those associated with muscle pain and joint pain, in the present case, the Veteran reports that his pain was related to an incident when he fell during service.  Furthermore, the record does not show current complaints of symptomatology related to the clavicle, left wrist, and a right hand finger.  Therefore, the preponderance of the evidence shows that none of the claimed disabilities are related to an undiagnosed illness due to Gulf War service.
	
Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of current disability, a claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, service connection for bicipital tendonitis, residuals of a clavicle fracture, residuals of a right finger fracture, and a left wrist disability is not warranted because the record does not show a current disability.


ORDER

Service connection for residuals a right clavicle fracture is denied.

Service connection for bilateral bicipital tendonitis is denied.

Service connection for residuals of residuals of a right second or fourth finger fracture is denied.

Service connection for a left wrist disability is denied.


REMAND

The Board previously remanded the back claim for because the RO had not determined whether there was clear and unmistakable evidence that a lumbar spine disorder pre-existed service and if so, whether there is clear and unmistakable evidence that any pre-existing disorder was not aggravated to a permanent degree in service beyond the natural progression of the condition.   

The STRs show that in May 2007 the Veteran complained of back pain after falling three days before.  He was diagnosed with a low back strain and had chiropractic treatment.  At the third chiropractic session in June 2007 it was noted that he was doing better, although there was still some back pain.  At July 2007 chiropractic treatment the Veteran reported not having back pain.  The STRs indicate a diagnosis of lumbago.  At the July 2010 VA examination, the Veteran reported hurting his back when he fell off of a truck during service and being diagnosed with a back strain.  X-rays of the low back showed bilateral spondylolysis at L5.  The examiner diagnosed the Veteran with a lumbar strain that resolved with no residual functional deficit and opined that the lumbar spine discomfort that the Veteran had was not caused by or a result of military service.  The back strain was not deployment related and the Veteran was released without limitations.  Radiology records show evidence of bilateral spondylolysis of L5, which the examiner noted is "of congenital origin."  The examiner did not consider of whether there was aggravation during service despite complaints of back pain and treatment after the May 2009 fall and diagnoses during service that included lumbago, a backache, a back strain, and sacroiliac strain.  

In March 2015 the Board remanded the claim for a new VA examination that was to include opinions by the examiner on whether the Veteran had a spine disorder when he entered service and if it was aggravated during service.  As discussed above, the Veteran was scheduled for a VA examination but did not appear.  The Board is prohibited from making its own unsubstantiated medical opinions.  Colvin, 1 Vet. App. at 175.  Therefore, a medical opinion must be obtained on this issue before it can be decided on the merits because there is a diagnosis of a back disability that existed prior to service but no medical opinion regarding the likelihood that the diagnosed back disabilities existed prior to service and the likelihood that they were aggravated during service.  

VA treatment records to December 2016 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
December 2016 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from December 2016 to the present.

2.  After completion of the foregoing, obtain a medical opinion from a physician specializing in orthopedics to determine the nature, extent, onset date, and etiology of the Veteran's claimed lumbar spine pathology.  The Veteran should not be scheduled for an in person examination.  The claims file must be made available to and reviewed by the examiner.

The examiner must offer an opinion as to whether the onset of any current low back disorder(s) is/are attributable to the Veteran's active military service, as follows:

(a) Is the Veteran currently diagnosed with any chronic lumbosacral spine disability?  The examiner must discuss the clinical significance of the Veteran's various instances of treatment for relevant complaints during his active service from July 2006 to November 2009.

(b) Does the evidence of record clearly and unmistakably show that the Veteran had a lumbar spine disorder that existed prior to his entry onto active duty in January 2006?

(c) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting lumbar spine foot disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Please identify any such evidence with specificity.

(d) If the answer to either (b) or (c) is no, is it at least as likely as not that the Veteran's back disorder had its onset in service or within one year of separation from service?

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Upon receipt of the VA medical examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  

4.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should re-adjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review. 
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


